DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Status of Application
The response filed 07/11/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 22 has been amended.
Claims 28-29 have been canceled.
Claims 30-38 have been added.
Claims 22-27, 30-38 are pending in the case.
Claims 22-27, 30-38 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Current Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over  Ghebremeskel et al. (U.S. Pat. Pub. 2015/0118279).
Rejection:
Ghebremeskel et al. teaches reducing the intraocular pressure (ocular pressure) of the eye in a human patient with glaucoma or ocular hypertension in need thereof, with the administration to the anterior chamber of the eye (i.e. intracameral injection) a biodegradable intraocular implant containing:
bimatoprost at 18 to 22% of the implant by weight, 
polyethylene glycol 3350 at 3.5 to 6.5% of the implant by weight,
an ester end poly(D,L-lactide) having an inherent viscosity of 0.25-0.35 dl/g (i.e. R203S) and at 18 to 22% of the implant by weight, 
an acid end poly(D,L-lactide) having an inherent viscosity of 0.16-0.24 dl/g (i.e. R202H) and at 13.5 to 16.5% of the implant by weight, 
an ester end poly(D,L-lactide-co-glycolide) having an inherent viscosity of 0.16-0.24 dl/g and a D,L-lactide to glycolide molar ratio of about 75:25 (i.e. RG752S) and at 36 to 44% of the implant by weight (claims 8-13).
The bimatoprost can be at various implant doses including about 6 µg, 10 µg, 15 µg, and 20 µg [106]. The glaucoma can be open angle glaucoma [59, 64, 66, 88].
Ghebremeskel et al. also exemplifies the method to a mammal with a biodegradable intraocular implant with 20 µg dose bimatoprost comprising Formulation 2 where the implant is: 
20% bimatoprost, 
20% R203S, 
15% R202H, 
40% RG752S, 
5% PEG 3350 (Table 4 and Table 1). 
Ghebremeskel also teaches that the implant releases the drug at a substantially constant rate (near linear rate [37]) and be a monotherapy ([60] i.e. no other treatment, does not disclose a need for rescue medication). 
Ghebremeskel teaches that the implant can be effective for reducing intraocular pressure in an eye for at least 4 months, greater than 12 months, including 12 to 24 months after placement ([55, 65], see full document specifically areas cited, i.e. reduction of intraocular pressure for 24 months). The implant of the prior art taught for the claimed use is the one used in the instant application (see Page 27 of the specification which cites the prior art of Ghebremeskel for the formulation used in Example 1) which demonstrates that it reduces intraocular pressure for at least 24 months as claimed. 
Ghebremeskel et al. does not exemplify treating a human patient with a single implant once in a 24 month period with the recited implant (the implant can be placed anytime within 24 months (i.e. at the start, at 12 months, at 24 months, as the claim does not specify), the exemplified implant formulation 2 corresponds to instant claim 26 and 30), but does expressly teach treating a human patient with glaucoma (ocular hypertension) with a single implant to the anterior chamber of the eye for reducing intraocular pressure in an eye for at least 4 months like 12 to 24 months after placement which includes 24 months and exemplifies treatment with a mammal with the implant. Wherein it would be prima facie obvious before the effective filing date of the claimed invention to exemplify the teachings of Ghebremeskel et al. in a human patient with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are centered on the assertion that Ghebremeskel does not disclose injecting once in a 24-month period and the assertion of unexpected results of Example 1 of the specification as the implant was capable of treating glaucoma by lowering the ocular pressure for at least 24 months after injection in a human and Ghebremeskel demonstrated two months in the dog models of the prior art. This has been fully considered but are not persuasive. 
The claims as written only requires that the patient receive the implant anywhere within a 24-month period wherein it can be at the beginning or middle (12 month) or end of that period and can include just one injection within the lifetime as it does not require repeated administration. As the prior art teaches the reduction of the ocular pressure of a human with the administration of the single implant of the same components and percentages instantly claimed to the anterior chamber of the eye and has an effectiveness period that includes 24 months it fulfills the claims (see claims 8-13).  
Applicant’s assertion of unexpected results is not persuasive as the Applicant is merely showing the resulting properties and effects of the method and implant taught and claimed by Ghebremeskel - as the specification discloses it uses the Ghebremeskel prior art formulation and uses the method taught and claimed by Ghebremeskel. Recognition of the properties and release profile of the prior art implant used for the method taught and claimed by Ghebremeskel does not make the implant and the disclosed use of the patentably new to the discoverer as it was intrinsically present in the prior art and the feature need not be recognized at the time of the invention. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is intrinsically present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Accordingly, the rejection stands.

Double Patenting
Claims 22, 26, 30, 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9980974. 
The patented claims are directed to the same method of reducing ocular pressure (also known as intraocular pressure) in a patient with administration of intracameral bimatoprost implants with biodegradable polymers that are either the same range as the instant claims or embrace the instant claims, and effective for 2 months or more. The patent defines the term “patient” to be a human subject or non-human mammal in need of treatment (col.16 line 32-34, elevated intraocular pressure, ocular hypertension, or glaucoma). The specification can be used as a dictionary to learn the meaning of a term in the patent claim and portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.
Wherein as the patented claims are to a patient that is a human subject or non-human mammal, it would be prima facie obvious to one of ordinary skill in the art to apply the patented method to a human patient as claimed with a reasonable expectation of success. It would also be obvious to optimize within the patented ranges to arrive at the instant claimed range for the polymers or desired duration with a reasonable expectation of success as the patented implant is the same as that in the instant application which demonstrates that it reduces intraocular pressure for at least 24 months as claimed wherein the therapeutic profile and duration of action (i.e. at least 24 months) are the same.
Response to Arguments:
Applicant's arguments are centered on the assertion that the patented claim does not recite injecting once in a 24-month period and the assertion of unexpectedly superior results present in a human patient.  This is not persuasive as the claims as written only requires that the patient receive the implant anywhere within a 24-month period wherein it can be at the beginning or middle (12 month) or end of that period and can include just one injection within the lifetime as it does not require repeated administration. As the patented claims teaches the reduction of the ocular pressure of a human with the administration of the single implant of the same components and percentages instantly claimed to the anterior chamber of the eye and has an effectiveness period that includes 24 months it fulfills the claims.  
Applicant’s assertion of unexpected results is not persuasive as the Applicant is merely showing the resulting properties and effects of the method and implant that are already patented. Recognition of the properties and release profile of the patented implant and method, does not make the implant and the disclosed use of the patentably new to the discoverer as it was intrinsically present in the prior art and the feature need not be recognized at the time of the invention. Applicant is merely demonstrating the effects of the patented method with the patented implant.
Accordingly, the rejection stands.

Claims 23-25, 27, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9980974 as applied to claims 22, 26, 30, 36-38 as applied above, in view of Perera et al. (Bimatoprost Sustained-Release Implants for Glaucoma Therapy: 12-Month Interim Results From a Phase 1/2 Clinical Trial-Abstract only). 
The teachings of the patented claims are addressed above.
The patented claims do not expressly recite that the dose of the implant, or that the elevated intraocular pressure is from open angle glaucoma.
Perera et al. teaches that intracameral bimatoprost implants are known to be effective for treating elevated intraocular pressure (reducing intraocular pressure) in a patient with open angle glaucoma for 24 months and that bimatoprost implants are known to be at various implant doses including about 6 µg, 10 µg, 15 µg, and 20 µg.
It would be obvious before the effective filing date of the claimed invention to treat a human patient with open angle glaucoma, and have the dose of the implant to be at various doses including about 6 µg, 10 µg, 15 µg, and 20 µg, as suggested by Perera and produce the claimed invention; as it is prima facie obvious to give the bimatoprost at it known doses for intracameral implant delivery with a reasonable expectation of success and to an affected patient including human patients with the condition with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are those to the patent which are addressed above.  
Accordingly, the rejection stands.

Claims 22, 26, 30, 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of prior U.S. Patent No. 9492316. 
The patented claims are directed to the method of reducing ocular pressure (also known as intraocular pressure) with administration of intracameral bimatoprost implants in the anterior chamber of the eye with biodegradable polymers that are either the same range as the instant claims or embrace the instant claims, in a human patient in need thereof (elevated intraocular pressure, ocular hypertension, or glaucoma) for at least 2 months. It is obvious to optimize within the patented ranges to arrive at the instant claimed range of the polymers or desired duration with a reasonable expectation of success absent evidence of criticality for the claimed values as the patented implant is the one used in the instant application which demonstrates that it reduces intraocular pressure for at least 24 months as claimed wherein the therapeutic profile and duration of action (i.e. at least 24 months) are the same.
Response to Arguments:
Applicant's arguments are centered on the assertion that the patented claims do not recite injecting once in a 24-month period and the assertion of unexpectedly superior results present in a human patient.  This is not persuasive as the claims as written only requires that the patient receive the implant anywhere within a 24-month period wherein it can be at the beginning or middle (12 month) or end of that period and can include just one injection within the lifetime as it does not require repeated administration. As the patented claims teaches the reduction of the ocular pressure of a human with the administration of the single implant of the same components and percentages instantly claimed to the anterior chamber of the eye and has an effectiveness period that includes 24 months it fulfills the claims.  
Applicant’s assertion of unexpected results is not persuasive as the Applicant is merely showing the resulting properties and effects of the method and implant that are already patented. Recognition of the properties and release profile of the patented implant and method, does not make the implant and the disclosed use of the patentably new to the discoverer as it was intrinsically present in the prior art and the feature need not be recognized at the time of the invention. Applicant is merely demonstrating the effects of the patented method with the patented implant.
Accordingly, the rejection stands.

Claims 23-25, 27, 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9492316 as applied to claims 22, 26, 30, 36-38 above, in view of Perera et al. (Bimatoprost Sustained-Release Implants for Glaucoma Therapy: 12-Month Interim Results From a Phase 1/2 Clinical Trial-Abstract only). 
The patented claims are addressed above. 
The patented claims do not expressly recite the dose of the implant, or that the elevated intraocular pressure is from open angle glaucoma.
Perera et al. teaches that intracameral bimatoprost implants are known to be effective for treating elevated intraocular pressure (reducing intraocular pressure) in a patient with open angle glaucoma for 24 months. Perera et al. also teaches that intracameral bimatoprost implants with biodegradable polymers are known to be at various implant doses including about 6 µg, 10 µg, 15 µg, and 20 µg.
It would be obvious before the effective filing date of the claimed invention to treat a human patient with open angle glaucoma, and have the dose of the implant to be at various doses including about 6 µg, 10 µg, 15 µg, and 20 µg, as suggested by Perera and produce the claimed invention; as it is prima facie obvious to give the bimatoprost at it known doses for intracameral implant delivery and to an affected patient including those with open angle glaucoma with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are those to the patent which are addressed above.  
Accordingly, the rejection stands.

Conclusion
Claims 22-27, 30-38 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613